                            Case 19-26051-LMI               Doc 18       Filed 02/09/20          Page 1 of 2
                                               United States Bankruptcy Court
                                               Southern District of Florida
In re:                                                                                                     Case No. 19-26051-LMI
Maribel Fernandez Canel                                                                                    Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 113C-1                  User: sanabrian                    Page 1 of 1                          Date Rcvd: Feb 07, 2020
                                      Form ID: CGFCRD3                   Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 09, 2020.
cr             +Nissan Motor Acceptance Corporation,   c/o Stewart, Zlimen & Jungers, Ltd.,   2860 Patton Road,
                 Roseville, MN 55113-1100

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 09, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 7, 2020 at the address(es) listed below:
              Jacqueline Calderin    calderintrustee@gmail.com,
               jcalderin@ecf.axosfs.com;calderintrustee@ecf.inforuptcy.com;jc01@trustesolutions.net
              Office of the US Trustee    USTPRegion21.MM.ECF@usdoj.gov
              Ricardo Corona, Esq.     on behalf of Debtor Maribel Fernandez Canel bk@coronapa.com,
               rcorona@coronapa.com
                                                                                            TOTAL: 3
                      Case 19-26051-LMI     Doc 18     Filed 02/09/20      Page 2 of 2
Form CGFCRD3 (4/4/2019)

                             United States Bankruptcy Court
                                     Southern District of Florida
                                       www.flsb.uscourts.gov
                                                                                Case Number: 19−26051−LMI
                                                                                Chapter: 7

In re:
Maribel Fernandez Canel
aka Maribel Fernandez
649 West 14 Street
Hialeah, FL 33010

SSN: xxx−xx−4603




                                     RENOTICE OF HEARING


NOTICE IS HEREBY GIVEN that a hearing will be held on March 9, 2020 at 09:30 AM at the following
location:

C. Clyde Atkins U.S. Courthouse
301 North Miami Avenue
Courtroom 8
Miami FL 33128

to consider the following:

Reaffirmation Agreement with Nissan Motor Acceptance Corporation Filed by Creditor Nissan
Motor Acceptance Corporation. (Halberstadt, Bradley) (14)


THIS MATTER HAS BEEN SET ON THE COURT'S MOTION CALENDAR FOR A NON−EVIDENTIARY
HEARING. THE ALLOTTED TIME FOR THIS MATTER IS TEN MINUTES.

THE MOVANT (OR MOVANT'S COUNSEL if represented by an attorney) SHALL SERVE A COPY OF
THIS NOTICE OF HEARING and, unless previously served, the above−described pleading on all required
parties within the time frames required by the Bankruptcy Rules, Local Rules, or orders of the Court, and
shall file a certificate of service as required under Local Rules 2002−1(F) and 9073−1(B). Any party
who fails to properly serve any pleadings or other paper may be denied the opportunity to be heard
thereon.

PLEASE NOTE: Photo identification is required to gain entrance to all federal courthouse facilities.
Electronic devices, including but not limited to cameras, cellular phones (including those with cameras),
iPads, tablets, pagers, personal data assistants (PDA), laptop computers, radios, tape−recorders, etc., are
not permitted in the courtroom, chambers or other environs of this court. These restrictions (except for
cameras not integrated into a cell phone device) do not apply to attorneys with a valid Florida Bar
identification card, attorneys who have been authorized to appear by pro hac vice order and witnesses
subpoenaed to appear in a specific case. No one is permitted to bring a camera or other prohibited
electronic device into a federal courthouse facility except with a written order signed by a judge
and verified by the United States Marshal's Service. See Local Rule 5072−2.

Dated: 2/7/20                                         CLERK OF COURT
                                                      By: Noemi Sanabria
                                                      Courtroom Deputy
